EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview/email with Rigel J Menard (Reg. No. 66,520) on 08/25/2021.

The application has been amended as follows:
(Currently Amended) A method performed by a server, the method comprising:
determining an intersection of (i) a first member list of a first database of a first electronic system (FES) and (ii) a second member list of a second database of a second electronic system (SES);
providing the determined intersection to the FES and the SES;
receiving (i) a matrix M, from the FES and (ii) a vector, b, from the SES, M is a matrix based on the intersection, and b is a vector based on the intersection;
generating a model coefficient function using b and M;
generating a Boolean circuit using the model coefficient function, wherein the Boolean circuit comprises executable instructions;
transmitting the Boolean circuit to the FES;
receiving, from the SES, computed coefficients from the Boolean circuit, the computed coefficients including (i) coefficients from the Boolean circuit, generated, by the FES, based on M and pseudorandom keys, and then (ii) the generated coefficient further modified by the SES based on b and the pseudorandom keys; and
providing the computed coefficients of the model coefficient function as a prediction model.
(Previously Presented) The method of claim 1, wherein the coefficients represent a numeric relationship between features of members in the intersection, the features comprising one or more of a ranking of an educational institution, a ranking of an educational degree, a number of years of professional experience, a ranking of a quality of the professional experience, a ranking of one or more professional skills, a current position title, a past position title, a seniority level of the current or the past position title, a current employer, a past employer, a publication or patent held by the member, or a project completed by the member.
(Previously Presented) The method of claim 1, wherein each of the first and second member lists comprise one or more of a last name, a first name, a company name, or an office location.
(Previously Presented) The method of claim 1, wherein determining the intersection of the first and second member lists comprises:
receiving, 
receiving, 

(Canceled).
(Currently Amended) The method of claim 1, wherein: the computed coefficients include M hardcoded into the Boolean Circuit.
(Currently Amended) The method of claim 1, further comprising:
prior to providing the computed coefficients adding noise to the computed coefficients and wherein the provided prediction model includes the computed coefficients with added noise.
(Previously Presented) The method of claim 2, wherein the numeric relationship comprises a regression function.
(Previously Presented) The method of claim 1, wherein the first member list comprises first names, wherein the second member list of the second service comprises second names, and wherein comprises com pen sati on data.
(Currently Amended) A non-transitory machine-readable medium comprising instructions which, when executed by one or more processors of a server, cause the one or more processors of the server 
determining an intersection of (i) a first member list of a first database of a first electronic system (FES) and (ii) a second member list of a second database of a second electronic system (SES);
transmitting the determined intersection to the FES and the SES;
receiving (i) a matrix, M, from the FES and (ii) a vector, b, from the SES, M is a matrix based on the intersection, and b is a vector based on the intersection;
generating a model coefficient function using b and M;
generating a Boolean circuit using the model coefficient function, wherein the Boolean circuit comprises executable instructions;
transmitting the Boolean circuit to the FES;
receiving, from the SES, computed coefficients from the Boolean circuit, the computed coefficients including (i) coefficients, from the Boolean circuit, generated, by the FES, based on M and pseudorandom keys, and then (ii) the generated coefficient further modified by the SES based on b and the pseudorandom keys; and
providing the computed coefficients for the model coefficient function as a prediction model.
(Previously Presented) The machine-readable medium of claim 10, wherein the coefficients represent a numeric relationship between features of members in the intersection, the features one or more of a  ranking of an educational institution, a ranking of an educational degree, a number of years of professional experience, a ranking of a quality of the professional experience, a ranking of one or more professional skills, a current position title, a past position title, a seniority level of the current or the past position title, a current employer, a past employer, a publication or patent held by the member, or a project completed by the member.
(Currently Amended) The machine-readable medium of claim 10, wherein each of the first and second member list comprises: one or more of a last name, a first name, a company name, [[and]] or an office location.
(Previously Presented) The machine-readable medium of claim 10, wherein determining the intersection of the first and second member lists comprises:
receiving, from the FES, a first list of values, the first list of values representing a first hash function of member identifiers of members of a professional networking service;
receiving, from the SES , a second list of values, the second list of values representing the first hash function of member identifiers of IL second service; and
computing an intersection of the first list of values and the second list of values.
(Canceled).
(Currently Amended) The machine-readable medium of claim 10, wherein the computed coefficients include M hardcoded into the Boolean circuit.
(Currently Amended) The machine-readable medium of claim 10, the operations further comprising:
prior to providing the computed coefficients, adding noise to the computed coefficients and wherein the provided prediction model includes the computed coefficients with added noise.
(Previously Presented) The machine-readable medium of claim 11, wherein the numeric relationship comprises a regression function.
(Previously Presented) The machine-readable medium of claim 10, wherein the first member list comprises first names, wherein the member list of the payroll provider comprises second names, and wherein b comprises compensation data.
(Currently Amended) A server comprising: 
a processor and a memory storing executable instructions that when executed by the processor perform the steps of


                
                determining an intersection of (i) a first member list of a first database of a first electronic system (FES) and (ii) a second member list of a second database of a second electronic system (SES);
                providing the determined intersection to the FES and the SES;
                receiv[e]ing
                generat[e]ing
                generat[e]ing
                transmitting
                
                
                
                
                receiving, from the SES, computed coefficients from the Boolean circuit, the computed coefficients including(i) coefficients from the Boolean circuit, generated, by the FES, based on M and pseudorandom keys, and then (ii) the generated coefficient further modified by the SES based on b and the pseudorandom keys; and
providing the computed coefficients of the model coefficient function as a prediction model.
(Currently Amended) The system of claim 19, wherein ing [an] the intersection comprises:
receiving, 
receiving, at the server and from the SES, a second list of values, the second list of values representing the first hash function of member identifiers of the second service, wherein the first hash is based on one way hash function;
computing an intersection of the first list of values and the second list of values

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to computing a relationship between features of members stored by a professional networking service and salaries of members stored by a payroll provider, while preserving privacy and preventing inter-entity data sharing between the professional networking service and the payroll provider.  Determining the intersection/match between users attribute/profile data that is based on a one way encrypted entry records or ID hashes for each associated user using plurality of databases and/or Social Web Sites is old and well known as evident by prior art of Das et al. (US 2011/0137975) (Figs. 1-7; Pars. 41, 44, 47-48, 33-36).  The closest prior art of Triandopoulos et al. (US 9,152,716) disclose a server causing computation, using information associated with the intersection of the member list of the professional networking service and the member list of the provider, of coefficients of a numeric relationship (Abstract, Figs. 1-4; Col. 2, Lines 32-49; Col. 5, Line 50-Col. 7, Line 19; Col. 8, Lines 56-67) and providing a digital transmission representing the coefficients of the numeric relationship (Figs. 4-5; Col. 5, Line 50-Col. 8, Line 35).  However, Triandopoulos does not teach providing the determined intersection to the First and Second Systems, receiving (i) a matrix M based on the intersection, from the First System and (ii) a vector, b, from the Second System based on the intersection, generating a model coefficient function using b and M, generating a Boolean circuit using the model coefficient function, wherein the Boolean circuit comprises executable instructions, transmitting the Boolean circuit to the First System, receiving computed coefficients from the Second System from the Boolean circuit, the computed coefficients including (i) coefficients from the Boolean circuit generated by the First System, based on M and pseudorandom keys, and then (ii) the generated coefficient further modified by the Second System based on b and the pseudorandom keys and providing the computed coefficients of the model coefficient function as a prediction model.
An additional closest art considered in prosecuting the claims on the instant application is Malek et al. (US 2005/0261953) as it teaches adding noise to the coefficients (Pars. 135, 162, 164) and numeric relationship comprising a regression function (Pars. 224, 229, 240, 244).
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination determining an intersection of (i) a first member list of a first database of a first electronic system (FES) and (ii) a second member list of a second database of a second electronic system (SES); providing the determined intersection to the FES and the SES; receiving (i) a matrix M, from the FES and (ii) a vector, b, from the SES, M is a matrix based on the intersection, and b is a vector based on the intersection; generating a model coefficient function using b and M; generating a Boolean circuit using the model coefficient function, wherein the Boolean circuit comprises executable instructions; transmitting the Boolean circuit to the FES; receiving, from the SES, computed coefficients from the Boolean circuit, the computed coefficients including (i) coefficients from the Boolean circuit, generated, by the FES, based on M and pseudorandom keys, and then (ii) the generated coefficient further modified by the SES based on b and the pseudorandom keys; and providing the computed coefficients of the model coefficient function as a prediction model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685